DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 12/8/2020. As directed by amendment: Claims 1, 4, 9, 13-14, 17, and 20 were amended. Claims 2-3, 5-8, 10-12, 15-16, and 18-19 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-20 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 14, and 20 are interpreted under 35 U.S.C. 112(f) because it/they use(s) the term “means” with functional language without reciting sufficient structure to achieve the function. 
Regarding Claims 1, 14, and 20, “a virtual session for co-experiencing digital media content”. The corresponding structure is referred to in the specification (par 5). 
“a virtual screen for displaying the digital media content”. The corresponding structure is referred to in the specification (par 3; The first computing device may render a screen in the virtual environment rendered by the first computing device.). 
Although 112 (f) is invoked, the corresponding structure in the specification supports the functionality stated in Claims 1, 14, and 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 9-11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al ("Shapira", US 20160350973) in view of DeFaria et al ("DeFaria", US 20170105052).
Regarding Claim 1, Shapira teaches a method comprising: by a first computing device associated with a first user, connecting to a virtual session for co-experiencing digital media content with one or more other users in a virtual reality environment (Fig. 1, elements {105, 115}, par 0025; The first computing device is the head mounted display 105.), 
wherein the virtual reality environment comprises a screen for displaying the digital media content (Fig. 1, element 105, par 0025); 
by the first computing device, receiving relative-position information indicating positions of the one or more other users relative to a first position of  the first user in the virtual reality environment (Fig. 2, element 270, par 0033; par 0050; par 0087); 
by the first computing device, rendering the screen based on the first position of the first user in the virtual reality environment (Fig. 1, element 115, par 0025; par 0050; par 0087), 
and by the first computing device, rendering, based on the received relative-position information and the first position of the first user, a second avatar representing a second user in the virtual reality environment (Fig. 1, elements {105, 115}, par 0025, par 0050; par 0087), 
wherein the second user is one of the one or more other users (Fig. 1, elements {105, 115}, par 0025); 
wherein on a second computing device associated with the second user of the one or more other users: the screen and a first avatar representing the first user are rendered based on a second position associated with the second user in the virtual reality environment (Fig. 1, elements {105, 115}, par 0025; The second computing device is the head mounted display 115.); 
avatar representing the first user (par 50).
Shapira does not explicitly teach virtual screen; virtual screen that displays the digital media content; wherein the screen and the first position of the first user have a predefined spatial relationship in the virtual reality environment; and wherein the predefined spatial relationship uniquely determines the first position based on a three-dimensional position of the rendered virtual screen in the virtual reality environment rendered by the first computing device; the virtual screen and the second position of the second user in the virtual reality environment rendered by the second computing device have a spatial relationship that is the same as the predefined spatial relationship between the virtual screen and the first position of the first user in the virtual reality environment rendered by the first computing device; and the virtual screen and the first (virtual object) in the virtual reality environment rendered by the second computing device have a different spatial relationship than the predefined spatial relationship between the virtual screen and the first position of the first user in the virtual reality environment rendered by the first computing device; 
Defaria teaches virtual screen (Fig. 7, element 704, par 71); 
virtual screen that displays the digital media content (par 71; par 68); 
wherein the screen and the first position of the first user have a predefined spatial relationship in the virtual reality environment (Fig. 7, elements {704, 706, 708, 710, 712}, par 71; par 77; The fixed focal point 706 is at the center of the display screen. The sightline is the vector 710 or 712. The user is viewer 706 or 708. The virtual screen is the screen 704. The view plane is perpendicular to the sightline 710 or 712. The predetermined distance (predefined spatial relationship) is the distance between the viewer 706 or 708 and the screen 704. This is in accordance with the instant specification Fig. 3A, element 303A, paragraph 23.); 
and wherein the predefined spatial relationship uniquely determines the first position based on a three-dimensional position of the rendered virtual screen in the virtual reality environment rendered by the first computing device (Fig. 7, elements {704, 706, 708, 710, 712}, par 71; par 77; The fixed focal point 706 is at the center of the display screen. The sightline is the vector 710 or 712. The user is viewer 706 or 708. The virtual screen is the screen 704. The view plane is perpendicular to the sightline 710 or 712. The predetermined distance (predefined spatial relationship) is the distance between the viewer 706 or 708 and the screen 704. This is in accordance with the instant specification Fig. 3A, element 303A, paragraph 23.);
the virtual screen and the second position of the second user in the virtual reality environment rendered by the second computing device have a spatial relationship that is the same as the predefined spatial relationship between the virtual screen and the first position of the first user in the virtual reality environment rendered by the first computing device (Fig. 7, elements {704, 706, 708, 710, 712}, par 71; par 77; par 43; The fixed focal point 706 is at the center of the display screen. The sightline is the vector 710 or 712. The first user is viewer 706. The second user is user 708. The virtual screen is the screen 704. The view plane is perpendicular to the sightline 710 or 712. The predetermined distance (predefined spatial relationship) is the distance between the viewer 706 or 708 and the screen 704. When viewers gaze at the focal point, the view plane is perpendicular to each of the vectors 710 or 712 for viewers 706 and 708. Thus, viewers 706 and 708 have the same spatial relationship. The first computing device is the headset worn by the first user 706. The second computing device is the headset worn by the second user 708.).
and the virtual screen and the first (virtual object) in the virtual reality environment rendered by the second computing device have a different spatial relationship than the predefined spatial relationship between the virtual screen and the first position of the first user in the virtual reality environment rendered by the first computing device (Fig. 7, elements {704, 706, 708, 710, 712, 714}, par 71; par 77-78; par 43; The fixed focal point 706 is at the center of the display screen. The sightline is the vector 710 or 712. The first user is viewer 706. The second user is viewer 708. The virtual screen is the screen 704. The view plane is perpendicular to the sightline 710 or 712. The predetermined distance (predefined spatial relationship) rendered by the first computing device (headset of viewer 706) is the distance between the viewer 706 and the screen 704. This is in accordance with the instant specification Fig. 3A, element 303A, paragraph 23. The first virtual object is the flying dragon 714. The spatial relationship between the screen 704 and the flying dragon 714 rendered by the second computing device (headset of viewer 708) is the distance between the flying dragon 714 and the screen 704, which is different than the predefined spatial relationship.).  
(DeFaria; par 68; par 71). Co-experiencing cinematic content may also further improve interaction amongst users as they both view movies together in immense virtual reality and augmented reality environments. 
Regarding Claim 9, Shapira and DeFaria teach the method of Claim 1.
Shapira does not explicitly teach wherein the predefined spatial relationship between the virtual screen and the first position of the first user in the virtual reality environment rendered by the first computing device is that the virtual screen is a flat screen and is positioned at a predetermined distance from the first position and the virtual screen is centered at and perpendicular to a sightline of the first user when the first user faces forward.
DeFaria teaches wherein the predefined spatial relationship between the virtual screen and the first position of the first user in the virtual reality environment rendered by the first computing device is that the virtual screen is a flat screen and is positioned at a predetermined distance from the first position and the virtual screen is centered at and perpendicular to a sightline of the first user when the first user faces forward (Fig. 7, elements {704, 706, 708, 710, 712}, par 71; par 77; par 43; The fixed focal point 706 is at the center of the display screen. The sightline is the vector 710 or 712. The first user is viewer 706. The virtual screen is the screen 704. The view plane is perpendicular to the sightline. The user would need to gaze at the focal point to have the plane be perpendicular to the sightline, thus making the focal point predetermined and the user must be at a predetermined distance/position in order to look at the focal point. The predetermined distance (predefined spatial relationship) is the distance between the viewer 706 and the screen 704. This is in accordance with the instant specification Fig. 3A, element 303A, paragraph 23. The first computing device is the headset worn by the first 706. The shell 702 may extend above or to the sides of a flat display screen without any curvature. Thus, the screen 704 may be a flat screen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shapira with the virtual screen of DeFaria because it enables users to co-experience cinematic content in an immersive virtual reality and augmented reality environment (DeFaria; par 68; par 71). Co-experiencing cinematic content may also further improve interaction amongst users as they both view movies together in immense virtual reality and augmented reality environments. 
Regarding Claim 10, Shapira and DeFaria teach the method of Claim 1.
Shapira teaches further comprising: by the first computing device, receiving a notification that a facing direction of the second user has changed from a first direction to a second direction (par 0050; par 0087; par 0104; Since user movements are being reflected in the virtual reality in real time, the head mounted display is notified that the second user moved before rendering the movement in real time. The first direction is the second user’s position before the user’s movement. The second direction is the user’s position after the second user’s movement.); 
and by the first computing device, re-rendering the second avatar corresponding to the second user in the virtual reality environment rendered by the first computing device to synchronize a facing direction of the second avatar to the facing direction of the second user (par 0050; par 0087; par 0104).  
Regarding Claim 11, Shapira and DeFaria teach the method of Claim 10.
Shapira further teaches wherein re-rendering the second avatar comprises: determining that the second direction is within a pre-determined range of directions to the screen within the virtual reality environment rendered by the second computing device (Fig. 1, element 115, par 0025; par 0050; par 0087; par 0104; The pre-determined range of directions is the range of directions that the mirrored real-world motions can perform. The second computing device is the head mounted display 115.); 
and rendering, in response to the determination, the second avatar such that the second avatar faces the screen in the virtual reality environment rendered by the first computing device (Fig. 1, element 105, par 0025; par 0050; par 0087; par 0104; The head mounted display 105 is the first computing device.).
Shapira does not explicitly teach virtual screen.
DeFaria teaches virtual screen (Fig. 7, element 704, par 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shapira with the virtual screen of DeFaria because it enables users to co-experience cinematic content in an immersive virtual reality and augmented reality environment (DeFaria; par 68; par 71). Co-experiencing cinematic content may also further improve interaction amongst users as they both view movies together in immense virtual reality and augmented reality environments. 
Regarding Claim 14, Claim 14 can be rejected using the same reasoning as Claim 1.
Regarding Claim 20, Claim 20 can be rejected using the same reasoning as Claim 1. 
Claims 2-8, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira and DeFaria in view of Platt et al ("Platt", US 20190362312).
Regarding Claim 2, Shapira and DeFaria teach the method of Claim 1. 
Shapira and DeFaria do not explicitly teach wherein connecting to the virtual session is in response to an invitation from a third computing device.  
Platt teaches wherein connecting to the virtual session is in response to an invitation from a third computing device (Fig. 12, element 1220, par 0115; The meeting validated response from the server at step 1220 is the invitation from the server/data repository (third computing device).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shapira and DeFaria with the session user validation of Platt because it improves security and prevents unwanted or unknown users from joining the session.  
Regarding Claim 3, Shapira, DeFaria, and Platt teach the method of Claim 2.
Shapira and DeFaria do not explicitly teach wherein connecting to the virtual session comprises sending a join request to the third computing device, wherein the join request comprises an identifier of the first user and an identifier for the first avatar selected by the first user.
Platt teaches wherein connecting to the virtual session comprises sending a join request to the third computing device, wherein the join request comprises an identifier of the first user and an identifier for the first avatar selected by the first user (Fig. 12, element 1220, par 0114-0115; Fig. 14, elements {1415, 1445}, par 0118-0121).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shapira and DeFaria with the session user validation of Platt because it improves security and prevents unwanted or unknown users from joining the session.  
Regarding Claim 4, Shapira, DeFaria, and Platt teach the method of Claim 3.
Shapira further teaches wherein the third computing device assigns a position relative to the one or more other users to the first user in the virtual reality environment (par 0069-0070; The third computing device is the central computing device. The central computing device receives user positional data from users and assign them positions in order to render virtual elements around users and to enable shared interactions between users.).  
Regarding Claim 5, Shapira, DeFaria, and Platt teach the method of Claim 3.
Shapira further teaches wherein the third computing device maintains associations between participating users and their corresponding avatars at respective positions (par 0069-0070; Associations between participating users are maintained in order to render virtual elements around users and to enable shared interactions between users.).  
Regarding Claim 6, Shapira, DeFaria, and Platt teach the method of Claim 3.
Shapira further teaches wherein the third computing device is a server managing the virtual session (par 0069).
Regarding Claim 7, Shapira, DeFaria, and Platt teach the method of Claim 6.
wherein communication messages between the computing devices are routed via the server.
Platt teaches wherein communication messages between the computing devices are routed via the server (Fig. 1, element 160, par 0044-0045).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shapira and DeFaria with the routing of messages to the server because routing messages to a server reduces the load on client devices.
Regarding Claim 8, Shapira, DeFaria, and Platt teach the method of Claim 3.
Shapira does not explicitly teach wherein the third computing device is associated with a user hosting the virtual session.
Platt further teaches wherein the third computing device is associated with a user hosting the virtual session (par 0118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shapira and DeFaria with a user hosting a virtual session of Platt because it enables a user to have a greater amount of control than other participants of the virtual session. Such control includes inviting other participants to join the virtual session.
Regarding Claim 13, Shapira, DeFaria, and Platt teach the method of Claim 2.
Shapira does not explicitly teach further comprising: by the first computing device, receiving, from the third computing device, a notification that a new user has joined the virtual session, wherein the notification comprises an identifier of the new user and relative-position information comprising a position of the new user relative to the first position of the first user; and by the first computing device, rendering, based on the first position and the received relative-position information, a third avatar corresponding to the new user in the virtual reality environment.  
Platt further teaches further comprising: by the first computing device, receiving, from the third computing device, a notification that a new user has joined the virtual session (par 0052; The notification is the response from the server when the second client joins the virtual server.), 
wherein the notification comprises an identifier of the new user and relative-position information comprising a position of the new user relative to the first position of the first user (par 0052; par 0115; The notification comprises an identifier of the user in order for the server to know which user to instantiate. The notification also comprises metadata representing the first virtual representation of the first user in order to instantiate the first user from a perspective of the second user (new user), which is relative position information of the second user (new user) to the position of the first user.); 
and by the first computing device, rendering, based on the first position and the received relative-position information, a third avatar corresponding to the new user in the virtual reality environment (par 0052; The third avatar (new user’s virtual representation) is instantiated for other users from their own virtual perspectives.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shapira and DeFaria with the session 
Regarding Claim 15, Claim 15 can be rejected using the same reasoning as Claim 2. 
Regarding Claim 16, Claim 16 can be rejected using the same reasoning as Claim 3. 
Regarding Claim 17, Claim 17 can be rejected using the same reasoning as Claim 4. 
Regarding Claim 18, Claim 18 can be rejected using the same reasoning as Claim 5. 
Regarding Claim 19, Claim 19 can be rejected using the same reasoning as Claim 6. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shapira, DeFaria, and Platt in view of Geppert et al ("Geppert", US 20100251142).
Regarding Claim 12, Shapira, DeFaria, and Platt teach the method of Claim 2.
Shapira, DeFaria, and Platt do not explicitly teach further comprising: by the first computing device, receiving, from the third computing device, a notification that the second user has left the virtual session, wherein the notification comprises an identifier of the second user; and by the first computing device, removing the second avatar corresponding to the second user from the virtual reality environment.
Geppert teaches further comprising: by the first computing device, receiving, from the third computing device, a notification that the second user has left the virtual session (Fig. 2, element 210, par 0028; par 0034; The user icon being removed from the graphical representation of the communication session is the notification that the second user left the virtual session.), 
wherein the notification comprises an identifier of the second user (Fig. 2, element 210, par 0028; par 0034; The identifier is the icon of the user.); 
and by the first computing device, removing the second avatar corresponding to the second user from the virtual reality environment (Fig. 2, element 210, par 0028; par 0034; The second avatar is the icon of the user that has been removed from the session.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shapira, DeFaria, and Platt with the user avatar removal of Geppert because it allows for users to know if a user is no longer in the virtual environment (Geppert; par 0034).
Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Applicant respectfully disagrees. According to the M.P.E.P., "[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification." M.P.E.P. § 2111.01. Spatial relationships are defined as "the three-dimensional relationships of objects in space, such as their distance apart and their position relative to each other." (https://dictionary.apa.org/spatial-relationships). The specification is consistent with this meaning of the spatial relationship… Therefore, DeFaria fails to disclose, teach, or suggest the virtual screen and the second position of the second user in the virtual reality environment rendered by the second computing device have a spatial relationship that is the same as the predefined spatial relationship between the virtual screen and the first position of the first user in the virtual reality environment rendered by the first computing device [, wherein the predefined spatial relationship uniquely determines the first position based on a three-
 Examiner’s Response: As mentioned in the 103 rejection of Claim 1, Defaria does teach the aforementioned limitation. The following mapping is provided below.
wherein the predefined spatial relationship uniquely determines the first position based on a three-dimensional position of the rendered virtual screen in the virtual reality environment rendered by the first computing device (Fig. 7, elements {704, 706, 708, 710, 712}, par 71; par 77; The fixed focal point 706 is at the center of the display screen. The sightline is the vector 710 or 712. The user is viewer 706 or 708. The virtual screen is the screen 704. The view plane is perpendicular to the sightline 710 or 712. The predetermined distance (predefined spatial relationship) is the distance between the viewer 706 or 708 and the screen 704. This is in accordance with the instant specification Fig. 3A, element 303A, paragraph 23.);
the virtual screen and the second position of the second user in the virtual reality environment rendered by the second computing device have a spatial relationship that is the same as the predefined spatial relationship between the virtual screen and the first position of the first user in the virtual reality environment rendered by the first computing device (Fig. 7, elements {704, 706, 708, 710, 712}, par 71; par 77; par 43; The fixed focal point 706 is at the center of the display screen. The sightline is the vector 710 or 712. The first user is viewer 706. The second user is user 708. The virtual screen is the screen 704. The view plane is perpendicular to the sightline 710 or 712. The predetermined distance (predefined spatial relationship) is the distance between the viewer 706 or 708 and the screen 704. When viewers gaze at the focal point, the view plane is perpendicular to each of the vectors 710 or 712 for viewers 706 and 708. Thus, viewers 706 and 708 have the same spatial relationship. The first computing device is the headset worn by the first user 706. The second computing device is the headset worn by the second user 708.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shapira with the virtual screen of DeFaria because it enables users to co-experience cinematic content in an immersive virtual reality and augmented reality environment (DeFaria; par 68; par 71). Co-experiencing cinematic content may also further improve interaction amongst users as they both view movies together in immense virtual reality and augmented reality environments. 
Further the instant specification defines the predefined spatial relationship as follows from paragraph 23, “The predefined spatial relationship between the screen 301 and the first position of the first user 105 in the virtual reality environment rendered by the first computing device 103 may be that the screen 301 may be positioned at a predetermined distance from the first position and the screen 301 may be centered at and perpendicular to a sightline of the first user 105 when the first user 105 faces forward.”
Claim 9 of the instant application also defines the predefined spatial relationship with the same definition. 

Argument 2: The Examiner compares the spatial relationship between the screen 704 and the flying dragon 714, which does not represent the viewer 706, rendered by the headset of viewer 708 with the predefined spatial relationship between the screen rendered by the headset of viewer 706 and the viewer 706. However, the last limitation recited in Claim 1 compares a spatial relationship between the virtual screen and the first user (represented by the first avatar) in a virtual reality environment rendered by the second computing device and a spatial relationship (the predefined spatial relationship) between the virtual screen and the first user in the virtual reality environment rendered by the first computing device… Therefore, DeFaria fails to disclose, teach, or suggest the virtual screen and the first avatar representing the first user in the virtual reality environment rendered by the second computing device have a different spatial relationship than the predefined spatial relationship between the virtual screen and the first position of the first user in the virtual reality environment rendered by the first computing device, as independent Claim 1 further recites. 
Examiner’s Response: As mentioned in the 103 rejection of Claim 1, The Shapira-Defaria combination does teach the aforementioned limitation. The following mapping is provided below.
Shapira teaches avatar representing the first user (par 50).
the virtual screen and the first (virtual object) in the virtual reality environment rendered by the second computing device have a different spatial relationship than the predefined spatial relationship between the virtual screen and the first position of the first user in the virtual reality environment rendered by the first computing device; 
Defaria teaches the virtual screen and the first (virtual object) in the virtual reality environment rendered by the second computing device have a different spatial relationship than the predefined spatial relationship between the virtual screen and the first position of the first user in the virtual reality environment rendered by the first computing device (Fig. 7, elements {704, 706, 708, 710, 712, 714}, par 71; par 77-78; par 43; The fixed focal point 706 is at the center of the display screen. The sightline is the vector 710 or 712. The first user is viewer 706. The second user is viewer 708. The virtual screen is the screen 704. The view plane is perpendicular to the sightline 710 or 712. The predetermined distance (predefined spatial relationship) rendered by the first computing device (headset of viewer 706) is the distance between the viewer 706 and the screen 704. This is in accordance with the instant specification Fig. 3A, element 303A, paragraph 23. The first virtual object is the flying dragon 714. The spatial relationship between the screen 704 and the flying dragon 714 rendered by the second computing device (headset of viewer 708) is the distance between the flying dragon 714 and the screen 704, which is different than the predefined spatial relationship.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shapira with the virtual screen of (DeFaria; par 68; par 71). Co-experiencing cinematic content may also further improve interaction amongst users as they both view movies together in immense virtual reality and augmented reality environments. 
Shapira is relied upon to teach the avatar representing the first user. Defaria is relied upon to teach the remainder of the aforementioned limitation.
Thus, the combination of Shapira modified by Defaria teaches the aforementioned limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al (US 20190310757), Abstract
Blackshaw et al (US 20190102928), Abstract - A virtual reality apparatus is provided, which includes an image generator configured to generate images representing a user of a virtual environment. The image generator is responsive to selection of a predetermined input by the user. The apparatus also includes a video camera for use in image-based tracking of a user by the image generator. The predetermined input selected by the user is a performance of a predetermined physical gesture in view of the video camera. The image generator is arranged to generate a static or animated emote sticker responsive to the predetermined physical gesture of the user for display to other users.
Lyons (US 20150234193), Abstract - A head mounted display system for use with a mobile computing device, comprises a soft main body made entirely of a soft and compressible material, the main body has a retention pocket entirely formed by the material and configured to accept and secure the mobile computing device and a lens assembly comprising two lenses configured to focus vision on respective areas of a display screen of the mobile computing device, the lens assembly held within one or more apertures formed in the main body entirely by the material, the two lenses mounted for independent movement with respect to each other, such that a split screen image may be viewed through the two lenses on the display screen.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/R.A.C./ Examiner, Art Unit 2444

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444